DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32 and 41-43 are objected to because of the following informalities: the phrase “a stator-X direction” in lines 3 and 4 in claim 32 should be re-written as “the stator-X direction”. Examiner believes that it’s the same direction. Similarly, the phrase “An apparatus” in line 1 in claims 41-43 should be re-written as “The apparatus”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10222237. It is clear that all the elements of the application claims 38 and 39 are found in patented claim 19.  The only difference between pending claims 38 and 39 and patented claim 19 lie in the fact that the already patented claims include many more elements and is thus much more specific (narrow) than the pending claims.  Thus the invention of patented claim 19 is in claims 38 and 39.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since pending claims 38 and 39 are anticipated by patented claim 19, they are not patentably distinct from the patented claims. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 21-37 and 40-43 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination “providing a movable stage comprising a first Y-magnet array comprising a plurality of first magnetization segments generally linearly elongated in a stage-Y direction, each first magnetization segment having a stage- Y direction length (Lyy) and a magnetization direction generally orthogonal to the stage-Y direction, the magnetization directions of the plurality of first magnetization segments exhibiting a first magnetic spatial period (AX) over a stage-X direction width (Wy,) of the first Y-magnet array; spacing the sensors in each stator-X oriented sensor row such that the pitch (Px) conforms generally with Px =             
                
                    
                        n
                        λ
                        x
                    
                    
                        N
                    
                
            
         , where n and N are integers and n/N is not an integer; and obtaining information based on an output from each of the sensors and determining a stator-X direction position of the movable stage based on the information” with respect to claim 21 and 

one or more controllers configured to determine a stator-X position of the first movable stage based on: a sum or average of outputs from sensors in a first stator-Y oriented sensor column of a first array of sensors of the plurality of arrays of sensors; a sum or average of outputs claim 40.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, Shinozaki et al. (US 7,025,005) discloses stage device comprises an X-axis stage 40, a Y-axis stage 20 and a movable component 26 movable along the Y-axis. But the prior art is silent about the allowable subject matter mentioned above which are neither inherent nor obvious.

(There is no prior art rejection for claims 38 and 39 as these claims have been rejected under 101 as mentioned above)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/Primary Examiner, Art Unit 2846